Citation Nr: 1511871	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  10-09 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a sleep disorder, to include sleep apnea syndrome.  

2. Entitlement to service connection for a sleep disorder, to include sleep apnea syndrome and narcolepsy-cataplexy syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to September 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The RO denied the Veteran entitlement to service connection for sleep problems and memory loss in a June 1998 rating decision.  The claimed sleep disorder at that time included symptoms of hypervigilance and associated difficulty in falling asleep at night.  

The Board denied the Veteran entitlement to service connection for sleep apnea in a September 2008 decision.  The claimed sleep disorder at that time included symptoms of hypersomnolence during the day.  

In its July 2009 rating decision, the RO characterized the instant claim as one to reopen both previous sleep disorder claims; in a March 2010 statement, the Veteran also indicated a belief that the instant claim is a continuation of both previous sleep disorder claims.  In its statement of the case, the RO characterized the instant claim as a new one for entitlement to service connection for narcolepsy-cataplexy syndrome.  

Because the instant claim addresses symptoms that are similar to those of sleep apnea syndrome but not to those of the originally-claimed sleep disorder, the issue has been recharacterized accordingly to adequately reflect the claim.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

The issue of entitlement to service connection for a sleep disorder, to include sleep apnea syndrome and narcolepsy-cataplexy syndrome, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In the absence of a timely perfected appeal, the September 2008 Board decision denying entitlement to service connection for sleep apnea is final.

2. Evidence received since the July 2008 rating decision raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

The September 2008 Board decision is final.  New and material evidence sufficient to reopen the claim has been received.  38 U.S.C.A. §§  5108, 7104 (West 2014); 38 C.F.R. §§  3.156, 20.1100, 20.1105 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in a final unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104(b).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review its former disposition.  

New evidence is evidence not previously submitted to agency decision makers.  38 C.F.R. §3.156(a).  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  Id.

In September 2008, the Board denied the Veteran's claim for entitlement to service connection for sleep apnea.  Board decisions are final as of the date stamped on the face of the decision.  38 C.F.R. § 20.1100(a).  Therefore, this denial immediately became final and new and material evidence is necessary to reopen it.  38 C.F.R. § 20.1105.  Moreover, there was no appeal from that decision.

The Board found in its September 2008 decision that the Veteran had failed to demonstrate a nexus between his sleep apnea syndrome and any in-service disease or injury.  The evidence received since the September 2008 denial contains a diagnosis of an additional sleep disorder, narcolepsy-cataplexy syndrome, which could have a different etiology than the Veteran's sleep apnea syndrome.  As this new evidence bears directly on an issue that was an element of the Veteran's claim previously found lacking, reopening is warranted.  Further development is indicated in view of the reported in-service complaints of sleep problems recorded near the end of the Veteran's service.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a sleep disorder, to include sleep apnea syndrome and narcolepsy-cataplexy syndrome, is reopened.  The appeal is allowed to this extent.


REMAND

The Veteran was afforded a VA examination in May 2008.  The examiner found no nexus between the Veteran's sleep apnea syndrome and any disease or injury in service.  The Veteran has since submitted evidence of a 2009 diagnosis of an additional sleep disorder, narcolepsy-cataplexy syndrome.  The record contains no medical opinions as to the etiology of this disorder.  Because this disorder might have a different etiology than sleep apnea syndrome, in order to give the Veteran the benefit of the doubt, a new VA examination is warranted to determine whether there is a nexus between any of the Veteran's sleep disorders and any disease or injury in service.  Again, it is noted there were some pertinent complaints concerning sleep problems during service.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain treatment records from the Hefner VA Medical Center in Salisbury, North Carolina and its affiliated facilities since August 2012.  All attempts to obtain records should be documented.  If there has been no treatment since August 2012, that should also be noted.

2. After associating any outstanding pertinent records related to the Veteran's claim, schedule a VA examination to determine the nature and etiology of any sleep disorders.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should review all pertinent records associated with the claims file, including the Veteran's in-service treatment records, post-service VA and private medical records, and lay statements.  

The Board requests that the examiner state whether it is at least as likely as not that any of the Veteran's sleep disorders are caused or aggravated (permanently worsened beyond the natural progression) by any injury or illness during his military service or by any of his service-connected disorders.  The Board also requests that the examiner address the January 2009 private medical finding that DNA testing supports the narcolepsy diagnosis, specifically whether this is consistent with a finding that the Veteran's narcolepsy predated his active duty service.  If it is not possible to determine whether the Veteran's sleep disorders had their onset in service, the examiner should so indicate.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature.  If no relationship between the Veteran's sleep disorders and his active military service or his service-connected disorders is identified, that should be set forth.

3. The AOJ must ensure that the examiner's report complies with this remand and answers the question presented in the request.  If the report is insufficient, the AOJ must return it to the examiner for necessary corrective action as appropriate.

4. After undertaking any other appropriate development, the AOJ shall readjudicate the issue on appeal.  If the AOJ does not fully grant the benefit, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case and afford him an opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


